                 Case 3:20-cv-00133-JCH Document 117-2 Filed 06/25/20 Page 1 of 4


Colleen Davis

Subject:             FW: Notice of Subpoena Non-Compliance in Madej v Yale Univ et al




From: Pat Noonan
Sent: Thursday, June 18, 2020 2:13 PM
To: 'Jakub Madej' <j.madej@lawsheet.com>
Subject: RE: Notice of Subpoena Non‐Compliance in Madej v Yale Univ et al

Hi Jakub,
I’m sorry you were confused by my email. I mailed you a disk of the encounter with YPD to the address in New Haven
that appears on your pleadings. I could not send it electronically because I could not verify the vehicle you were
suggesting was secure. I was able to upload it electronically to ShareFile which is secure. That will be emailed to both of
your email addresses. It needs to be secure because it is confidential and therefore may not be shared with others
pursuant to Judge Hall’s standing orders. Please let me know if you need anything else.
Pt

Please be advised that I will be intermittently working from home. My cell phone number is 203‐314‐4562.

Patrick M. Noonan
Donahue, Durham & Noonan, P.C.
741 Boston Post Road
Guilford, CT 06437
(203)457‐5209(direct)
(203)314‐4562(cell)
(203)458‐9168(office)

From: Jakub Madej <j.madej@lawsheet.com>
Sent: Thursday, June 18, 2020 10:30 AM
To: Pat Noonan <PNoonan@ddnctlaw.com>
Subject: Re: Notice of Subpoena Non‐Compliance in Madej v Yale Univ et al

Dear Patrick,

I struggle to understand your message. You refer to something as "this" but don't state what "this" is. You
must be referring to something physical, since you claim "it was addressed to the Dwight St. address". But
the subpoena requested computer files, which are not physical in nature. In fact, the subpoena directed
Yale Police to submit responsive files electronically, using a specific and straightforward protocol. I just
verified again that no responsive material was provided, whether by Yale Police itself or anyone else.

You could be referring to an important message from someone, whether you or Yale Police. But you would
send the message to me via email, as you always insisted, via fax, or in a text message. All of these methods
ensure I genuinely receive it because, as you know from the record, the affidavit I filed, and as you stated in
your previous messages, I am not currently present in New Haven. If Yale Police had an important message
to convey regarding the subpoena, their representative would have contacted me within the five (5) weeks
afforded for compliance, which is twice the time courts universally find to be reasonable.



                                                             1
                      Case 3:20-cv-00133-JCH Document 117-2 Filed 06/25/20 Page 2 of 4
Yale Police stylizes itself as a law enforcement agency, and should be aware of its legal obligations. But
instead of complying, Yale Police only sent me a letter to represent that I cannot legally access Yale's
campus, even though I made no attempts to do so. The officer I spoke to could not provide a
comprehensible reason or consistent grounds for this "order". I possess a recording of every statement he
made, and will repeat relevant statements under oath, if needed.

You previously stated on the record that Judge Hall called the subpoena "improper", when in fact she only
kindly ensured I understand that subpoenas are generally directed to nonparties, not parties. Later you
argued that that subpoena should be quashed because "Judge Hall said so". Had you filed a timely and
proper motion to quash, Yale Police wouldn't respond to the subpoena at all. But now you claim something
"was sent" to me in response to that subpoena. These statements are not just legally baseless; they are
logically inconsistent.

Accordingly, all circumstances suggest "this" refers to nothing, and your message is intended solely for
confusion and delay. In fact, I have probable cause to believe that (i) Yale Police never provided any
responsive material; (ii) neither has Yale University, which we agree you represent; (iii) neither party ever
intended or intends to provide any material; and (iv) you have been fully aware of their disobedience at all
times and secured it. In these circumstances, only judicial intervention will resolve this dispute.

Regards,
Jakub

Jakub Madej
65 Dwight St
New Haven, CT 06511
Phone: (203) 928-8486
Phone: (646) 776-0066
Fax: (203) 902-0070
Email: j.madej@lawsheet.com

This email may contain confidential or privileged information that are legally protected from disclosure. If you are not the intended recipient of this message or
their agent, you must not use, disseminate, copy, or store this message or its attachments.




On Tue, Jun 16, 2020 at 10:08 AM Pat Noonan <PNoonan@ddnctlaw.com> wrote:

 Hi Jakub,

 I believe this has already been sent. It was addressed to the Dwight St. address. If you don’t get it by the end of the
 week, let me know and I will ask for another copy. Thanks (and thanks for sending this communication just once).

 Pat




 Please be advised that I will be intermittently working from home. My cell phone number is 203‐314‐4562.



 Patrick M. Noonan

 Donahue, Durham & Noonan, P.C.

 741 Boston Post Road

 Guilford, CT 06437
                                                                                  2
                  Case 3:20-cv-00133-JCH Document 117-2 Filed 06/25/20 Page 3 of 4
(203)457‐5209(direct)

(203)314‐4562(cell)

(203)458‐9168(office)



From: Jakub Madej <j.madej@lawsheet.com>
Sent: Tuesday, June 16, 2020 3:14 AM
To: Pat Noonan <PNoonan@ddnctlaw.com>
Subject: Notice of Subpoena Non‐Compliance in Madej v Yale Univ et al



VIA EMAIL ONLY (NOT CERTIFIED LETTER)



Dear Patrick,



This is to notify you that I have not received all or any material requested under a subpoena served on May
11, 2020 to Yale University Police Department. The month-long period allotted for compliance elapsed
yesterday.



If this statement is incorrect, and your clients have sent all responsive material, please notify me
immediately at (203) 928-8486.

Best Regards,

Jakub



Jakub Madej


65 Dwight St


New Haven, CT 06511


Phone: (203) 928-8486


Phone: (646) 776-0066


Fax: (203) 902-0070


Email: j.madej@lawsheet.com




                                                        3
                     Case 3:20-cv-00133-JCH Document 117-2 Filed 06/25/20 Page 4 of 4
This email may contain confidential or privileged information that are legally protected from disclosure. If you are not the intended recipient of this message or
their agent, you must not use, disseminate, copy, or store this message or its attachments.




                                                                                 4
